    Case 3:19-cv-02635-B-BH Document 18 Filed 01/19/21                         Page 1 of 2 PageID 358



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

JOSEPH DINGLER,                                         )
     #00149118,                                         )
           Petitioner,                                  )
vs.                                                     )    No. 3:19-CV-2635-B (BH)
                                                        )
ROCKWALL COUNTY SHERIFF,                                )
        Respondent.                                     )    Referred to U.S. Magistrate Judge1

                             MEMORANDUM OPINION AND ORDER

        Before the Court is the pro se plaintiff’s Motion for Rule 60: Relief from a Judge or Order,

filed January 18, 2021 (doc. 15). Despite citing Rule 60 of the Federal Rules of Civil Procedure,

the motion does not challenge a final judgment, but rather, a non-final non-dispositive order denying

his motion to consolidate on January 14, 2021. (See doc. 13.) To the extent that the plaintiff seeks

reconsideration of that order, based on the relevant filings and applicable law, the motion is

DENIED.

        As noted by the United States Court of Appeals for the Fifth Circuit, “the Federal Rules of

Civil Procedure do not provide for a motion for reconsideration.” Shepherd v. International Paper

Co., 372 F.3d 326, 328 n. 1 (5th Cir. 2004); Lavespere v. Niagara Mach. & Tool Works, Inc., 910

F.2d 167, 173 (5th Cir.1990) (noting that the federal rules of procedure “do not recognize a ‘motion

for reconsideration’ in haec verba”), abrogated on other grounds by Little v. Liquid Air Corp., 37

F.3d 1069, 1076 n. 14 (5th Cir.1994). Where a motion does not challenge a final judgment, it is

considered under Rule 54(b). See McClendon v. United States, 892 F.3d 775, 781 (5th Cir. 2018)

(citing Austin v. Kroger Texas, L.P., 864 F.3d 326, 336 (5th Cir. 2017)).



1
  By Special Order No. 3-251, this pro se prisoner civil rights case has been automatically referred for full case
management.
 Case 3:19-cv-02635-B-BH Document 18 Filed 01/19/21                      Page 2 of 2 PageID 359



        Rule 54(b) provides that “any order or other decision, however designated, that adjudicates

fewer than all the claims or the rights and liabilities of fewer than all the parties ... may be revised

at any time before the entry of a judgment adjudicating all the claims and all the parties’ rights and

liabilities.” Fed. R. Civ. P. 54(b). Under this rule, “‘the trial court is free to reconsider and reverse

its decision for any reason it deems sufficient, even in the absence of new evidence or an intervening

change in or clarification of the substantive law.’” Austin, 864 F.3d at 336 (quoting Lavespere, 910

F.2d at 185). The Fifth Circuit has specifically noted Rule 54(b)’s flexibility, which reflects courts’

inherent power to provide relief from interlocutory orders and decisions “‘as justice requires.’” Id.

at 337 (quoting Cobell v. Jewell, 802 F.3d 12, 25–26 (D.C. Cir. 2015)); Cabal v. Brennan, 853 F.3d

763, 766 n. 3 (5th Cir. 2017).

        Here, the plaintiff’s filing seeks reconsideration of a finding that the criminal actions and the

a new civil rights claims against a different defendant that he sought to consolidate into this action

are unrelated to his claims in this action under 42 U.S.C. §1983, and should be properly construed

as new separate civil actions. Although his filing clarifies that his proposed new civil actions also

arise out of his incarceration in the Rockwall County Jail, it also makes clear that he seeks to remove

four misdemeanor criminal cases into this civil rights case, and that he seeks to sue a different

defendant based on different actions taken by that defendant at the jail. Moreover, it has now been

recommended that this action be dismissed as frivolous and for failure to state a claim. To the extent

that he seeks reconsideration of the order denying consolidation, he has not shown sufficient reason

to reverse the denial, so his motion is DENIED.

        SO ORDERED this 19th day of January, 2021.


                                                         ___________________________________
                                                         IRMA CARRILLO RAMIREZ
                                                         UNITED STATES MAGISTRATE JUDGE
